Title: To Thomas Jefferson from Frederick H. Wollaston, 2 June 1808
From: Wollaston, Frederick H.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 2 June 1808.
                  
                  Having been prevented from going to Washington as I had contemplated early in the Spring, I delivered the Phial containing the Strawberry Seeds from Mr. Mazzei; to a freind, who promised to deliver it with a few lines, in which I took the liberty to mention his name.—He was unfortunately taken ill at Baltimore & has only a few days since returned it to me on his passage thro’ this City for Europe.
                  I now hasten to forward this Phial by the bearer Mr. John Kighley my particular freind, who will be punctual in delivering it. Tho I fear it will reach you very late, for sowing this Season & I apprehend I shall be most severely reprimanded by Signor Filippo in his mild way when he hears of what he will call my neglect on this occasion—
                  I am most respectfully with Sincere esteem Sir Your most obedient humble Servant
                  
                     Frede. H: Wollaston 
                     
                     155 So: 2nd St.
                  
               